DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 11, line 7, delete “35” and replace it with –30--.  Page 11, line 8, delete “36” and replace it with –35-- .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2007/0200027) in view of Eaves (US 2009/0204268).
With respect to claim 1, Johnson discloses an aircraft comprising: a connection point for a tether (figure 1 discloses aircraft 1 with a connection to a tether 110); an electrical power connection for receiving electrical power through a cable from a remote source (figure 4 discloses an electrical power connection for connecting to a remote source 100); a receiving unit for a pulsed electrical delivery system connected through the electrical power connection (power supply board 200 of aircraft).

Eaves discloses a power distribution system to transfer pulses or “packet” of energy from a source to a load, and a load controller 9 to monitor the energy received  and transmitting a signal/communication link 11 (figure 1) in response to the monitor powered, see abstract.
It would have been obvious to a person having ordinary skill in the art to have modify Johnson and include the pulse power transmission and monitoring of Eaves, for the purpose of providing a system that indicates a system fault or safety hazard and provide protection to people, for example (abstract).
With respect to claims 2, 16, Johnson in view of Eaves disclose the aircraft according to one of the claims, further comprising wireless communications equipment powered by the pulsed electrical delivery system, for operation as a communications base station.  Johnson discloses in paragraph 0080 that the aircraft is provided a communication radio tower for communication.
With respect to claim 3, Johnson in view of Eaves disclose the aircraft according to claim 1; wherein the communications transmitter is configured to report a power level of electrical pulses detected by the monitoring unit.  Eaves discloses that the load controller 9 monitors and transmits the sense parameters, see figure 1.
With respect to claim 4, Johnson in view of Eaves disclose the aircraft according to claim 1, wherein the communications transmitter transmits the signal over a wireless interface.  Eaves discloses in claim 7 that the communication is wireless.

With respect to claims 6, 13, Johnson in view of Eaves disclose the aircraft according to one of the claims, configured to enter a controlled descent mode in the event that the monitoring unit detects no electrical pulses within a predetermined period.  Paragraph 0054 discloses providing a capacitor 28 for an un-tethered flight resulting from disconnection from the tether.
With respect to claims 7, 14, Johnson in view of Eaves disclose the aircraft according to one of the claims, being a captive balloon.  Johnson paragraph 0001 discloses using aerostats and lighter-than-air ships.
With respect to claims 8, 15, Johnson in view of Eaves disclose the aircraft according to one of the claims, being a tethered powered heavier-than-air craft.  See aircraft 1, figure 1.
With respect to claim 9, Johnson discloses a method of delivery of electrical power to an aircraft connected to the ground by a tether (figure 1 discloses aircraft 1 with a connection to a tether 110), comprising: delivering electrical pulses to an airborne aircraft from a ground-based device over an electrical connection (figure 4 discloses an electrical power connection for connecting to a remote source 100).

Eaves discloses a power distribution system to transfer pulses or “packet” of energy from a source to a load, and a load controller 9 to monitor the energy received  and transmitting a signal/communication link 11 (figure 1) in response to the monitor powered.  If it is confirmed that the energy received corresponds to the sent energy, another packet is sent.  If the energy does not correspond to that sent energy transfer is stopped.  See abstract.
It would have been obvious to a person having ordinary skill in the art to have modify Johnson and include the pulse power transmission and monitoring of Eaves, for the purpose of providing a system that indicates a system fault or safety hazard and provide protection to people, for example (abstract).
With respect to claim 12, Johnson in view of Eaves disclose the method according to claim 9, wherein if no acknowledgement is received by the ground-based device, one or more electrical pulses are transmitted at reduced power.  Eaves discloses that base on communication pulses are kept small, see abstract, paragraphs 0008-0010.
With respect to claims 18-19, Johnson in view of Eaves disclose the aircraft according to one of the claims, further comprising a control apparatus for disconnecting the wireless communications equipment from a power supply of the pulsed electrical delivery system when the aircraft is not airborne, wherein wireless communications .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2007/0200027) in view of Eaves (US 2009/0204268) in further view of Edward et al. WO (02/061971) (provided in the IDS of 2/15/2019).
With respect to claim 17, Johnson and Eaves disclose the method according to claim 16; except for, wherein a backhaul connection to a communication network is provided from the aircraft through the ground-based device.
Edwards discloses a communication system with a base station 27 and provide connections to backhaul technologies, page 16, lines 25-30.
It would have been obvious to have modify Johnson and Eaves and include the backhaul connection of Edwards, for the purpose of communicating with the rest of the world, for example.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836